Citation Nr: 0508453	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
on a direct basis, or due to Agent Orange exposure.  

2.  Entitlement to service connection for major depressive 
disorder, on a direct basis, due to Agent Orange exposure, or 
secondary to claimed lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002, rating 
decision which denied, amongst other issues, entitlement to 
service connection for lumbosacral strain and major 
depressive disorder.  The notice of disagreement (NOD) was 
received by VA in May 2003.  The statement of the case (SOC) 
was issued in September 2003.  The substantive appeal (VA 
Form 9) was received by VA in November 2003.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  

2.  Lumbosacral strain is not attributable to an injury or 
disease in service nor is it attributable to Agent Orange 
exposure.  

3.  The veteran's major depressive disorder is not 
attributable to an injury or disease in service, nor is it 
attributable to Agent Orange exposure, nor is it linked to 
any service-connected disability.  




CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
service, nor is it due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2004).

2.  Major depressive disorder was not incurred in or 
aggravated by service, nor is it due to Agent Orange 
exposure, nor was it caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims for service connection.  Furthermore, 
the RO sent letters to the veteran in April 2002, which asked 
him to submit certain information, and informed him of the 
elements needed to substantiate his claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA sought 
additionally identified  records in connection with the 
claim.  One facility indicated that they no longer had the 
veteran's medical records from 1983.  The Social Security 
Administration indicated that they were unable to locate 
records of the veteran's claim.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  The veteran received VCAA notice in April 
2002, prior to initial adjudication of the claim.  The 
veteran was also provided an opportunity to testify at a 
hearing, which he did at the RO in March 2004.  

With respect to VA's duty to assist the veteran, the veteran 
has not identified any additional evidence pertinent to his 
claim that could be obtained and that was not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  

As for the aforementioned issues, examination was not 
provided as there is no competent evidence showing that the 
veteran had lumbosacral strain or major depressive disorder 
due to service or Agent Orange exposure.  The veteran had 
back complaints in service, but he has not submitted any 
medical evidence that he currently has a back disability and 
when he was discharged from service, it was shown he had no 
back disorder.  No need to examine him for a back  disorder 
is apparent.  Finally, there was no reason to examine the 
veteran for a major depressive disorder due to lumbosacral 
strain as he would be unable to prevail on the claim on the 
basis of the law, since lumbosacral strain is not service-
connected.  Therefore, an examination is not required for 
either of the claimed disabilities. 

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Service Connection/Agent Orange Exposure 

The veteran and his representative contend that the veteran 
has lumbosacral strain and major depressive disorder, on a 
direct basis and including as secondary to Agent Orange 
exposure in Vietnam.  It is also claimed that he has a 
depressive disorder secondary to his claimed lumbosacral 
strain.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2004).  

The veteran served in the Air Force in the Republic of 
Vietnam and is therefore presumed to have been exposed to 
Agent Orange.  38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

The veteran was treated on a few occasions in service for 
chronic low back pain in 1968.  He claimed the pain was as a 
result of having to sleep on a cot while stationed in Korea.  
He was told to exercise, use heat, and he was given a back 
board.  In February 1970, he complained of low back pain, 
"now ok."  Examination of the back was within normal 
limits.  On separation examination in August 1970, clinical 
evaluation of the back proved normal.  Since separation from 
service, the veteran has not been treated on any occasion for 
back complaints.  Although the veteran testified at a 
personal hearing in March 2004 that he takes aspirin daily 
and his back pain limits what he can do physically, he also 
admitted that he had not been diagnosed with a current back 
condition.  He stated that he was told in service nothing 
could be done for his back except possibly surgery, and he 
refused to have surgery performed on his back.  

On this record, it is clear whatever the veteran was treated 
for in service was acute and transitory and resolved prior to 
separation without residual disability.  Since then, he has 
not been diagnosed to have a current back condition, indeed, 
the evidence presented on behalf of his current claim is not 
indicative of a present disability.  In order to prevail on a 
claim for service connection, there must be current evidence 
of the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  There is no competent medical evidence of a 
current back condition.  Therefore, service connection for a 
back condition, cannot be granted.  Accordingly, the appeal 
in this regard is denied.  

As for the claim for service connection for major depressive 
disorder, a review of the record reveals that there were no 
findings, treatment, or diagnoses of major depressive 
disorder in service.  It was not until many years after 
service that the veteran was treated for complaints of major 
depressive disorder.  At that time, his complaints of major 
depressive disorder were related to stress, marital and 
business problems.  He was in the process of divorce and 
losing his business.  No competent medical evidence links the 
presence of major depressive disorder to service nor is major 
depressive disorder presumed as due to Agent Orange.  The 
only indication that major depressive disorder is due to 
Agent Orange exposure is the veteran's own statements of 
such.  The veteran indicated in his VA Form 9 that although 
he was aware that major depressive disorder was not located 
in any literature he had read as related to Agent Orange 
exposure, he personally did not believe that it could be 
ruled out.  He stated that he knew that many disabilities 
related to Agent Orange had not been discovered as such, in 
service, until many years later.  He related that his major 
depressive disorder was due to Agent Orange as his belief.  

It is well established that laypersons cannot provide 
testimony when an expert opinion is required, as is the case 
with establishing the etiology of a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's contentions are not probative and in the 
absence of any other competent evidence linking his 
psychiatric disorder to service, there is no basis for 
awarding service connection for major depressive disorder on 
a direct basis or as due to Agent Orange exposure.  
Accordingly, the appeal is denied.  

As for a successful claim for service connection for major 
depressive disorder as secondary to the veteran's claimed 
lumbosacral strain, the evidence must show disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a) (2004).  In addition, the U.S. Court of 
Appeals for Veterans Claims (Court) has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Obviously, to establish a claim for secondary service 
connection, the veteran must show that his major depressive 
disorder is the result of a service-connected disability, 
here lumbosacral strain.  Therefore, this claim must also 
fail.  Although the medical evidence of record shows that the 
veteran does have major depressive disorder, the evidence 
does not show that the veteran's major depressive disorder is 
secondary to lumbosacral strain, which itself, is not service 
connected.  As the law in this claim is dispositive, the 
veteran's claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for lumbosacral strain and major 
depressive disorder is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


